                Case 21-10527-JTD   Doc 6-1   Filed 03/08/21   Page 1 of 12




                              EXHIBIT A
                              Interim Order




DOCS_LA:335344.12 13044/001
                   Case 21-10527-JTD             Doc 6-1      Filed 03/08/21        Page 2 of 12




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                              )
In re:                                                        )   Chapter 11
                                                              )
CARBONLITE HOLDINGS LLC, et al.,1                             )   Case No. 21-10527 (JTD)
                                                              )
                                     Debtors.                 )   (Joint Administration Requested)
                                                              )

          INTERIM ORDER UNDER SECTIONS 105, 345, 363, 364, 503, 1107 AND 1108
             OF THE BANKRUPTCY CODE AUTHORIZING (I) MAINTENANCE
            OF EXISTING BANK ACCOUNTS; (II) CONTINUANCE OF EXISTING
             CASH MANAGEMENT SYSTEM, BANK ACCOUNTS, CHECKS AND
         RELATED FORMS; (III) CONTINUED PERFORMANCE OF INTERCOMPANY
           TRANSACTIONS; (IV) LIMITED WAIVER OF SECTION 345(B) DEPOSIT
         AND INVESTMENT REQUIREMENTS; (V) SCHEDULING A FINAL HEARING
                       AND (VI) GRANTING RELATED RELIEF
                                                                        2
           Upon consideration of the motion (the “Motion”) filed by the debtors and debtors in

possession (the “Debtors”) in the above-captioned chapter 11 cases seeking entry of interim and

final orders under sections 105, 345, 363, 1107 and 1108 of title 11 of the United States Code

(the “Bankruptcy Code”) authorizing: the (i) maintenance of existing Bank Accounts including

the authority to pay routine prepetition banking fees owed to financial institutions; (ii) continued

use of the Debtors’ existing Cash Management System, Bank Accounts, checks and related

forms for the Debtors; (iii) continued performance of Intercompany Transactions on the terms set

forth herein; (iv) a limited waiver under Bankruptcy Code section 345(b) to the extent necessary;

(v) according administrative expense status to postpetition Intercompany Claims; and (vi)

granting related relief; and upon the First Day Declaration; and it appearing that the relief

1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings LLC (8957);
CarbonLite P LLC (5453); CarbonLite PI Holdings LLC (8957); CarbonLite Pinnpack LLC (8957); CarbonLite
Recycling Holdings LLC (8957); CarbonLite Sub-Holdings, LLC (8957); Pinnpack P, LLC (8322); CarbonLite
Recycling LLC (3727); and Pinnpack Packaging LLC (9948). The address of the Debtors’ corporate headquarters is
10250 Constellation Blvd., Los Angeles, CA 90067.
2
    Unless otherwise noted, capitalized terms used herein shall have the meanings ascribed to them in the Motion.


DOCS_LA:335344.12 13044/001
                Case 21-10527-JTD         Doc 6-1     Filed 03/08/21    Page 3 of 12




requested is in the best interests of the Debtors’ estates, their creditors and other parties in

interest; and it appearing that this Court has jurisdiction over this matter pursuant to 28 U.S.C.

§§ 157 and 1334 and the Amended Standing Order of Reference from the United States District

Court for the District of Delaware, dated February 29, 2012; and it appearing that this matter is

a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (M) and (O); and this Court having

found that this Court may enter a final order consistent with Article III of the United States

Constitution; and due and adequate notice of the Motion having been given under the

circumstances; and after due deliberation and cause appearing therefor; it is hereby ORDERED

THAT

                 1.       The Motion is GRANTED on an interim basis as set forth herein.

                 2.       The Debtors are authorized, but not directed, in the reasonable exercise of

their business judgment, (a) to designate, maintain and continue to use, with the same account

numbers, all of the bank accounts in existence on the Petition Date, including, without limitation,

those accounts identified on Exhibit C to the Motion (the “Bank Accounts”); (b) to treat the

Bank Accounts for purposes of the Cash Management System as debtors in possession accounts;

(c) to use all existing paper check stock and related forms without reference to the Debtors’

status as “debtors in possession” until such supply is depleted, after which the Debtors will order

new check stock, deposit slips and related forms with the “debtor in possession” reference; and

(d) to take a reasonable time to arrange for the labeling of “debtor in possession” on purchase

orders and invoices issued postpetition, as requested in the Motion.




DOCS_LA:335344.12 13044/001
                Case 21-10527-JTD         Doc 6-1    Filed 03/08/21    Page 4 of 12




                 3.       The banks set forth on Exhibit C to the Motion and any other bank (each,

a “Bank” and collectively, the “Banks”) at which any Bank Account is or may be maintained are

hereby authorized to continue to service and administer such Bank Account as an account of the

Debtors as a debtor in possession bank account without interruption and in the usual and

ordinary course of business, and to receive, process, honor and pay any and all checks and drafts

drawn on the Bank Accounts after the Petition Date by the holders or makers thereof, as the case

may be, to the extent sufficient funds are on deposit in the applicable Bank Account to cover

such payments.

                 4.       The Banks at which any Bank Account is or may be maintained are hereby

authorized to rely on the representations of the Debtors with respect to whether any check or

other payment order drawn or issued by the Debtors prior to the Petition Date should be honored

pursuant to this or any other order of this Court, and such Bank shall not have any liability to any

party for relying on such representations by the Debtors as provided for herein.

                 5.       Except as modified by this Interim Order or any Financing Orders, (i)

those certain existing banking agreements between the Debtors and its Banks shall continue to

govern the post-petition cash management relationship between the Debtors and the Banks, and

all of the provisions of such agreements, including, without limitation, the termination and fee

provisions, shall remain in full force and effect, and (ii) the Debtors may, without further order

of this Court, implement non-material, reasonable changes to the Cash Management System in

the ordinary course of business, including, without limitation, the opening and closing of bank

accounts, with notice to the United States Trustee and any statutory committee as provided for in



DOCS_LA:335344.12 13044/001
                Case 21-10527-JTD          Doc 6-1     Filed 03/08/21     Page 5 of 12




this Interim Order, which accounts shall similarly be subject to this Interim Order and the Final

Order.

                 6.       In the course of providing cash management services to the Debtors, each

of the Banks is authorized to debit the Debtors’ accounts in the ordinary course of business

without the need for further order of this Court for: (i) all checks drawn on the Debtors’ accounts

which are cashed at such Banks’ counters or exchanged for cashier’s checks by the payees

thereof prior to the Petition Date; (ii) all checks or other items deposited in one of Debtors’

accounts with such Banks prior to the Petition Date, which have been dishonored or returned

unpaid for any reason, together with any fees and costs in connection therewith, to the same

extent the Debtors were responsible for such items prior to the Petition Date; and (iii) pay any

Bank Fees or other charges associated with the Bank Accounts, whether arising before or after

the Petition Date.

                 7.       No later than the close of business on the fifth (5th) business day following

entry of this Interim Order, the Debtors shall make reasonable efforts to provide to the Banks, the

DIP Agents, and the Prepetition Agents/Trustees a list (the “Prepetition Check List”) of

applicable checks that have not been honored prior to the Petition Date (the “Prepetition

Checks”) and designate whether or not such Prepetition Checks should be honored pursuant to

any orders entered by the Court. A Bank’s reasonable reliance on the Prepetition Check List in

connection with their honoring or dishonoring of a Prepetition Check, as the case may be, shall

not constitute a violation of this Interim Order. Specifically, the Debtors agree (a) to send the

Banks the list of all Prepetition Checks by at least check number and amount; (b) to circle or



DOCS_LA:335344.12 13044/001
                Case 21-10527-JTD         Doc 6-1    Filed 03/08/21    Page 6 of 12




highlight the Prepetition Checks on that list for which the Debtors have Court approval to pay

and wants the Banks to honor; and (c) the Banks shall promptly honor each such circled or

highlighted Prepetition Check after the later of (i) receipt of the Prepetition Checks List from the

Debtors, and (ii) presentment to the Banks of any particular Prepetition Check highlighted or

circled on the Prepetition Checks List.

                 8.       The Banks are authorized to accept and rely on all representations made

by the Debtors with respect to whether any checks, drafts, wires, or ACH transfers or other

payment order drawn or issued by the Debtors prior to, on, or subsequent to the Petition Date,

should be honored or dishonored pursuant to this or any other order of this Court, without any

duty to inquire otherwise. Such Banks and financial institutions shall not have liability to any

party as a result of their reliance on any representations of the Debtors as provided herein.

                 9.       The Debtors may continue to fund their businesses and operations through

the Bank Accounts, subject to the terms of this Interim Order.

                 10.      The Debtors shall maintain detailed records reflecting all transfers of

funds (including all Intercompany Transactions and Intercompany Claims) under the terms and

conditions provided for by the existing agreements with the institutions participating in the Cash

Management System and any Financing Orders. In connection with the ongoing utilization of

their Cash Management System, the prepetition debt documents (including the TX Prepetition

Indenture and the PA Prepetition Indenture) the Debtors shall continue to maintain records in the

ordinary course of business with respect to all transfers so that all transactions (including any

Intercompany Transactions and Intercompany Claims) may be readily ascertained, traced and



DOCS_LA:335344.12 13044/001
                Case 21-10527-JTD        Doc 6-1    Filed 03/08/21     Page 7 of 12




recorded properly on the applicable accounts and distinguished between prepetition and

postpetition transactions and between the different Debtor entities.

                 11.      The Debtors are authorized to open any new Bank Accounts or close any

existing Bank Accounts with the prior consent of the Prepetition Secured Parties and the DIP

Agents; provided, however, that the Debtors shall give notice within fifteen (15) days to the

United States Trustee and any statutory committee appointed in these chapter 11 cases; provided,

further, that the Debtors shall open any such new Bank Account (a) at a bank that has executed a

Uniform Depository Agreement with the Office of the United States Trustee for the District of

Delaware, or at a bank that is willing to immediately execute such an agreement; and (b) in

accordance with the terms of any Financing Orders; provided, further, that any such new Bank

Account shall be subject to the terms of this Interim Order and any Financing Orders. Any new

Bank Accounts are deemed to be “Bank Accounts” and are similarly subject to the rights,

obligations, and relief granted in this Interim Order.

                 12.      Banks at which the Debtors hold Bank Accounts that are party to a

Uniform Depository Agreement with the Office of the United States Trustee, within fifteen (15)

days of the date of entry of this Interim Order the Debtors shall (a) contact each Bank; (b)

provide the Bank with each of the Debtors’ employer identification numbers; and (c) identify

each of their Bank Accounts held at such banks as being held by a debtor in possession in a

bankruptcy case.

                 13.      The Debtors are authorized to continue utilizing their Cash Management

System to manage the Debtors’ cash, in a manner consistent with the Debtors’ prepetition



DOCS_LA:335344.12 13044/001
                Case 21-10527-JTD         Doc 6-1    Filed 03/08/21    Page 8 of 12




practices, in accordance with the terms of any Financing Order entered by the Court, and this

Interim Order.

                  14.     The Debtors are authorized to continue to consummate the Intercompany

Transactions with other Debtors on a postpetition basis, and to create Intercompany Claims on a

postpetition basis.

                  15.     The Debtors are authorized to use the Cash Management System to honor

post-petition Intercompany Transactions and may make intercompany offsets on account of such

post-petition Intercompany Transactions. Any outstanding post-petition Intercompany Claims

shall enjoy administrative expense status against the applicable Debtor. Nothing contained in

this Interim Order authorizes the payment of expenses shared between a Debtor and a non-

Debtor affiliate (as such term is defined in section 101(2) of the Bankruptcy Code); provided, for

avoidance of doubt, that the Debtors are authorized to make payments under the Management

Agreements (as such term is defined in the First Day Declaration).

                  16.     Despite the Debtors’ use of a consolidated Cash Management System, the

Debtors shall calculate any quarterly fees due under 28 U.S.C. § 1930(a)(6) based on the

disbursements of each Debtor, regardless of which Debtor makes the payments.

                  17.     The Debtors are authorized to deposit funds, in excess of amounts insured

by the Federal Depository Insurance Corporation so long as such funds are deposited in a Bank

Account with a bank that has a Uniform Depository Agreement with the Office of the United

States Trustee.




DOCS_LA:335344.12 13044/001
                Case 21-10527-JTD         Doc 6-1     Filed 03/08/21      Page 9 of 12




                 18.      Neither the provisions contained herein, nor any actions or payments made

by the Debtors pursuant to this Interim Order, shall be deemed an admission of the validity of the

underlying obligation or a waiver of any rights the Debtors may have to dispute such obligation

on any ground that applicable law permits.

                 19.      Nothing contained in the Motion or this Interim Order shall be construed

to (i) create, alter, or perfect, in favor of any person or entity, any interest in cash of a Debtor that

did not exist as of the Petition Date, or (ii) alter or impair any security interest or perfection

thereof, in favor of any person or entity, that existed as of the Petition Date.

                 20.      Nothing in the Motion or this Interim Order, or the Debtors’ payment of

any claims pursuant to this Interim Order, shall be construed as: (i) an admission as to the

validity of any claim against any Debtor or the existence of any lien against the Debtors’

properties; (ii) a waiver of the Debtors’ or any other party in interest’s rights to dispute any claim

or lien on any grounds; (iii) a promise to pay any claim; (iv) an implication or admission that any

particular claim would constitute an allowed claim; (v) an assumption or rejection of any

executory contract or unexpired lease pursuant to section 365 of the Bankruptcy Code; or (vi) a

limitation on the Debtors’ rights under section 365 of the Bankruptcy Code to assume or reject

any executory contract with any party subject to this Interim Order. Nothing contained in this

Interim Order shall be deemed to increase, decrease, reclassify, elevate to an administrative

expense status, or otherwise affect any claim to the extent it is not paid.

                 21.      The final hearing (the “Final Hearing”) to consider entry of an Order

approving the Motion on a final basis (“Final Order”) is scheduled for _____________, 2021, at



DOCS_LA:335344.12 13044/001
               Case 21-10527-JTD            Doc 6-1    Filed 03/08/21     Page 10 of 12




_____ (prevailing Eastern time). The proposed Final Order shall be substantially in the form of

Exhibit B to the Motion. If no objections to the relief sought in the Final Hearing are filed and

served in accordance with this Interim Order, no Final Hearing may be held, and a separate Final

Order may be presented by the Debtors and entered by this Court.

                 22.        Any objection to the entry of a final order granting the relief requested in

the Motion shall be filed with the Court on or before 4:00 p.m. (prevailing Eastern Time), on

___________, 2021, and shall be served on, (i) the Debtors, c/o of Force Ten Partners LLC,

20341 Southwest Birch Street, Suite 220, Newport Beach, CA 92660, Attn: Brian Weiss

(bweiss@force10partners.com); (ii) proposed counsel for the Debtors, (a) Pachulski Stang Ziehl

& Jones LLP, 919 North Market Street, 17th Floor, P.O. Box 8705, Wilmington, DE 19899-8705

(Courier 19801) Attn: James E. O’Neill (joneill@pszjlaw.com) and Steven W. Golden

(sgolden@pszjlaw.com); and (b) Pachulski Stang Ziehl & Jones LLP, 10100 Santa Monica

Blvd.,    13th     Floor,     Los    Angeles,    CA    90067-4003,     Attn:   Jeffrey   W.    Dulberg

(jdulberg@pszjlaw.com); (iii) counsel to the DIP Term Agent, DIP Term Lenders, and

Prepetition Term Secured Parties, (a) Latham & Watkins LLP, (x) 355 South Grand Avenue,

Suite 100, Los Angeles, CA 90071, Attn: Jeffrey E. Bjork (jbjork@lw.com), (y) 330 North

Wabash Avenue, Suite 2800, Chicago, IL 60611, Attn: James Ktsanes (james.ktsanes@lw.com),

and (z) 885 Third Avenue, New York, NY 10022, Attn: Andrew C. Ambruoso

(andrew.ambruoso@lw.com), and (b) Young Conaway Stargatt & Taylor, LLP, 1000 North King

Street, Wilmington, DE 19801, Attn: Robert S. Brady (rbrady@ycst.com), Edwin J. Harron

(eharron@ycst.com) and Kara Hammond Coyle (kcoyle@ycst.com) (iv) counsel to the DIP ABL



DOCS_LA:335344.12 13044/001
               Case 21-10527-JTD         Doc 6-1     Filed 03/08/21    Page 11 of 12




Lender and Prepetition ABL Secured Parties, (a) Otterbourg, P.C., 230 Park Avenue, New York,

NY 10169-0075, Attn: Andrew M. Kramer (akramer@otterbourg.com) and David E. Morse

(dmorse@otterbourg.com) and (b) Richards, Layton & Finger, PA, One Rodney Square, 920

North King Street, Wilmington, DE 19801, Attn: John Henry Knight, Esq. (knight@rlf.com); (v)

counsel to the TX/PA DIP Agents and Prepetition Trustees, Arnold & Porter Kaye Scholer LLP,

70 West Madison Street, Suite 4200, Chicago, IL 60602-4321, Attn: Sarah Gryll

(sarah.gryll@arnoldporter.com), Ginger Clements, Esq. (ginger.clements@arnoldporter.com)

and Michael Messersmith, Esq. (michael.messersmith@arnoldporter.com); (vi) counsel to any

statutory committee appointed in these cases; and (vii) the Office of The United States Trustee,

844 King Street, Suite 2207, Lockbox 35, Wilmington, DE 19801, Attn: Joseph McMahon, Esq.

(Joseph.McMahon@usdoj.gov) (collectively, the “Notice Parties”).

                 23.      The Debtors shall cause a copy of this Interim Order to be served on each

Bank at which a Bank Account is maintained within five (5) business days of the entry of this

Interim Order.

                 24.      The requirements set forth in Bankruptcy Rule 6003(b) are satisfied by the

contents of the Motion.

                 25.      The Bank Accounts comply with the requirements imposed under section

345(b) of the Bankruptcy Code. The requirements of Bankruptcy Code section 345(b) are

deemed satisfied.

                 26.      The notice requirements under Bankruptcy Rule 6004(a) and the stay

under Bankruptcy Rule 6004(h) are hereby waived, to the extent that it applies.



DOCS_LA:335344.12 13044/001
               Case 21-10527-JTD        Doc 6-1    Filed 03/08/21    Page 12 of 12




                 27.      This Court shall retain jurisdiction to hear and determine all matters

arising from the implementation of this Interim Order.




DOCS_LA:335344.12 13044/001
